Citation Nr: 1227580	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-19 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities due to in-service cold injuries.

2.  Entitlement to service connection for cold injury residuals other than peripheral neuropathy of the bilateral lower extremities, to include degenerative arthritis of the bilateral feet due to in-service cold injuries, osteoporosis, bone demineralization, erosions on the metatarsal head and phalanges, and gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1949 to April 1950 and from October 1950 to April 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reopened the Veteran's claim for entitlement to service connection for cold injury residuals of the bilateral lower extremities and denied it on the merits.

In a September 2009 decision, the Board also found that new and material evidence had been received sufficient to reopen the Veteran's claim but denied entitlement to service connection for cold injury residuals of the bilateral lower extremities on the merits.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court) and, in a December 2010 Order, pursuant to a Joint Motion for Partial Remand, the Court vacated the part of the September 2009 decision that denied entitlement to service connection for cold injury residuals of the bilateral lower extremities and remanded it for compliance with the terms of the Joint Motion for Partial Remand.

In April 2011, the Board remanded the matter to the RO so additional evidence submitted by the Veteran in support of his claim could be considered by the Agency of Original Jurisdiction (AOJ) in accordance with his March 2011 request.  On remand, the RO also obtained an additional medical opinion on the etiology of the Veteran's disorder of the lower extremities.  

In accordance with the holding in Boggs v. Peake, 520 F.3d 1330 (2008) (holding that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered as separate and distinct claims), the issue of entitlement to service connection for cold injury residuals of the bilateral lower extremities has been recharacterized as two distinct issues on the title page.

In a December 2006 statement, the Veteran asserted that he suffers from severe shoulder pain, and in an October 2008 statement, he stated he should be receiving help from the VA for arthritis of the shoulders, high blood pressure, and cardiac condition that has required two heart surgeries.  In March 2011 the Veteran submitted a statement raising the issue of entitlement to service connection for cold injury residuals of the bilateral hands.  In March 2011,  he submitted documents with highlighting and annotations that raised the issues of entitlement to service connection for tinnitus and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

In the December 2010 Joint Motion for Remand, incorporated by the Court's December 2010 Order, the Veteran abandoned his appeal as to the issues of whether new and material evidence had been submitted to reopen claims of entitlement to service connection for cold injury residuals of the bilateral upper extremities and tinnitus, and if so, whether service connection is warranted.  Ford v. Gober, 10 Vet. App. 531, 535 (1997) (holding that claims not argued on appeal are deemed abandoned).  

Therefore, the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for cold injury residuals of the bilateral upper extremities and tinnitus, service connection for arthritis of the shoulders, service connection for high blood pressure, service connection for a heart condition, and/or entitlement to a TDIU, have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for cold injury residuals other than peripheral neuropathy of the bilateral lower extremities, to include degenerative arthritis of the bilateral feet due to in-service cold injuries, osteoporosis, bone demineralization, erosions on the metatarsal head and phalanges, and gout, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral lower extremities was incurred in, or caused by, military service due to cold injuries sustained in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities due to in-service cold injuries have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for peripheral neuropathy of the bilateral lower extremities due to in-service cold injuries.  This award represents a complete grant of the benefit sought on appeal with regard to that issue; the Veteran's remaining claims are addressed in the Remand order below.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's April 2011 Remand order is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from numbness, tingling, pain, and cold sensitivity of the bilateral feet due to exposure to extreme cold during his military service in Korea in 1951 and 1952.
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Additionally, under 38 C.F.R. § 3.303(b), the second and third elements can also be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is also competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature and to the manifestations of a chronic condition or continuity of symptomatology.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency of the statement or testimony, consistency with the other evidence of record, the demeanor of the witness during oral testimony, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran has a present lower extremity disability as the medical evidence shows a diagnosis of peripheral neuropathy of the lower extremities.  See March 2009 VA examination report; November 2008 private treatment record.  The evidence also establishes exposure to extreme cold in service.  The Veteran has consistently asserted that he served through two extremely cold winters in Korea in 1951 and 1952.  See April 2004 claim, December 2006 statement, October 2008 statement, March 2009 statement, March 2011 statement.  The Veteran's DD-214 and other service records establish service in Korea during the winter of 1950-51 and 1951-52, beginning in February 1951 and ending in December 1951.  The Veteran's statements regarding his exposure to extreme cold weather during his military service in Korea are credible as they are facially plausible, internally consistent, and consistent with the other evidence of record, including his service records showing military service in Korea in 1951 and 1952.  

Lastly, the evidence also shows a causal relationship between cold exposure in service and the currently diagnosed bilateral peripheral neuropathy of the lower extremities.  In September 2011, VA obtained a medical opinion from a VA physician, an internal medicine specialist.  The VA physician provided the opinion that it is at least as likely as not that the Veteran's cold injury residuals, specifically cold sensitivity, persistent mild numbness, mild parasthesias, and decreased touch sensation, were incurred or caused by cold environment exposure in service as these symptoms are consistent with cold injury and were consistently reported throughout the record.  He also explained that any lack of in-service treatment records documenting medical care for cold injury or tissue damage due to cold injury was not unusual as the Veteran likely had poor access to care in a combat environment, and that, while the record lacks documentation of treatment for these symptoms prior to 2004, a relationship can nevertheless be established on the basis of the Veteran's history.  Furthermore, in a December 2008 statement, the Veteran's private podiatrist also asserted that the peripheral neuropathy of the bilateral lower extremities is due to cold weather injuries during his military service.  

The record also contains a statement from another private podiatrist, dated August 2006, finding a relationship between the Veteran's neuropathy of the left foot and cold exposure in service.  However, as this opinion is premised on a lack of right side symptoms and limited to his left side neuropathy, and the Veteran's symptoms are now bilateral, the rationale provided is no longer probative on the issue of the etiology of the Veteran's claims.

The Veteran has consistently asserted that he has had problems with his feet ever since service.  See March 2005 statement (provided in the notice of disagreement submitted pursuant to his previously denied claim), November 2006 statement, June 2008 statement.  The Veteran is competent to testify to continuing symptoms of cold injury residuals of numbness, tingling and pain and his statements are credible as they are internally consistent throughout the record.  See, e.g., Washington, 19 Vet. App. at 368 (holding that the Veteran, as a layperson, was competent to report symptoms of pain); Goss v. Brown, 9 Vet. App. 109, 113 (1996) (holding that lay persons were competent to testify to symptoms of cold injury residuals such as burning sensations in the Veteran's feet and hands).

Conversely, two previous VA examiners provided opinions against the Veteran's claim.  In November 2004, a VA examiner specializing in family practice found that the Veteran's reported symptoms were not consistent with residuals of cold exposure during military service.  X-rays taken pursuant to the examination found degenerative arthritis of the feet, bilaterally.  In March 2009, a second VA examiner specializing in family practice diagnosed the Veteran with neuropathy and degenerative arthritis, but found that the Veteran's neuropathy was less likely than not related to his cold injuries.  This opinion was based on the reported recent onset of the Veteran's symptoms and lack of documented treatment for cold injuries in service.  The examiner attributed the Veteran's symptoms to degenerative arthritis resulting from mechanical stresses on the feet as a carpet and tile layer, combined with the effects of aging.  

The Board finds that these opinions are less probative than the opinions provided by the September 2011 VA internist as he has more relevant experience, education, and training than a family practice physician.  Cf. Parrish v. Shinseki, 24 Vet. App. 391 (2011).  Therefore, his attribution of the Veteran's symptoms to cold injury residuals, and not degenerative arthritis, should be accorded more weight on the basis that his greater expertise allows for a more informed opinion than the opinions provided by the March 2009 and November 2004 VA family physicians.  Furthermore, as noted by the Veteran in a March 2005 statement, the November 2004 VA examiner mischaracterized the progression of the Veteran's symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n1 (Fed. Cir. 2006).  The Veteran has consistently stated that his symptoms have worsened considerably in recent years but have existed since service.  Lastly, the September 2011 VA physician's opinion was based on a complete medical picture of the Veteran's bilateral neuropathy of the lower extremities, developed through a thorough review of the March 2009 and November 2004 VA examination, VA treatment records, private treatment records and opinions, and the Veteran's reported history, including a March 2011 statement that was not available to the earlier VA examiners.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009).

Therefore, the September 2011 VA medical opinion in favor of the Veteran's claim, the positive opinion provided by the Veteran's podiatrist in December 2008, and the Veteran's competent and credible statements asserting continuous symptomatology in service outweigh the opinions against the Veteran's claim provided by the March 2009 and October 2004 VA examiners.  Consequently, the evidence establishes the existence of a causal relationship between the Veteran's diagnosed neuropathy and cold injuries in service.

As the evidence establishes a diagnosis of bilateral peripheral neuropathy of the lower extremities, exposure to extreme cold in service, continuous symptoms since service, and an etiological relationship between the Veteran's currently diagnosed peripheral neuropathy of the bilateral lower extremities and exposure to extreme cold in service, service connection for peripheral neuropathy of the bilateral lower extremities due to in-service cold injuries is warranted.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167; see also Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497.


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities due to in-service cold injuries is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Specifically, this claim must be remanded for a supplemental medical opinion as the September 2011 VA medical opinion inadequate to support a determination on the remaining issues.  See Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In a December 2008 statement, the Veteran's private podiatrist stated that x-ray evaluation showed osteoporosis, bone demineralization of the metatarsal head and phalangeal bases, and numerous punched out erosions on the metatarsal head and the phalanges, and that these bony changes were consistent with the sequalae from the Veteran's cold weather injuries during military service.  He also asserted that the Veteran had loss of subcutaneous tissue as a result of in-service cold injuries.  

In September 2011, the VA physician found that December 2008 statement from the Veteran's podiatrist was in conflict with VA x-rays taken in 2004 and 2009 as no destructive changes were noted on these x-ray reports.  He also explained that the Veteran's degenerative changes may be unrelated to late effects of cold exposure in consideration of the Veteran's more than 40 year history of probable heavy occupational trauma to both feet from installing carpet and flooring.  

The matter must be remanded for a supplemental medical opinion in order to obtain clarification and additional explanation from the September 2011 VA physician.  First, he should state whether the Veteran has subcutaneous tissue loss, osteoporosis, and/or bone demineralization, and, if so, whether it is at least as likely as not that any of these disorders are related to exposure to cold environment exposure in service as these issues were not addressed in the September 2011 opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an adequate medical opinion describe the disability, if any, in sufficient detail).  

The requested addendum should contain a clear opinion as to whether the Veteran has punched out erosions on the metatarsal head and phalanges and, if not, must provide a full explanation of the evidence reviewed and principles and methods applied in determining that the podiatrist's finding of punched out erosions on the metatarsal head and phalanges is in conflict with the other medical evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008), citing FED. R. EVID. 702 (holding that the Board must assess whether a medical opinion is based on sufficient facts and data and the product of reliable principles and methods); Id. at 304 (holding that the examiner must provide the sort of factually accurate, fully articulated, and sound reasoning that allows the Board to assess whether the conclusion provided is the product of valid medical analysis applied to the significant facts of the particular case).  As the VA physician stated that he "cannot explain" the apparent contradiction, additional x-ray or other studies or necessary evidentiary development should be ordered if such action might facilitate the medical expert's analysis.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board notes that the March 2009 and November 2004 x-ray reports relied upon by the VA physician contain only general findings of "degenerative changes in the left fifth metatarsophalangeal joint" and "arthritic changes" with subchondral cysts.

The requested addendum should also provide additional clarification on the etiology of the Veteran's degenerative arthritis.  Specifically, in the September 2011 opinion he stated that the Veteran's degenerative arthritis "may be unrelated" to in-service cold exposure.  On remand, the VA physician should clearly state whether it is "at least as likely as not" that the Veteran's degenerative arthritis of the bilateral feet is related to cold environment exposure in service.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative).

Lastly, both the Veteran's VA treatment records and VA examination reports note a past medical history of gout.  See, e.g. June 2009 VA treatment record; March 2009 VA examination report.  On remand, the VA physician should determine whether the Veteran has had a present disability of gout at any time during the period on appeal, i.e. since September 2006, and, if so, whether it is at least as likely as not that gout is related to his cold exposure in service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for any disorder of the bilateral lower extremities, dated since June 2009.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his bilateral lower extremity disorders, from the VA Medical Center in St. Louis, Missouri, dated since June 2009.

2.  Request an addendum to the September 2011 VA medical opinion from the same VA physician who provided the September 2011 medical opinion, if possible.  If the same physician is not available, a different VA medical expert should be asked to review the claims folder and provide the requested opinion.

Additionally, if indicated tests, including x-rays, or an additional medical examination, are determined to be necessary to resolve the questions presented below, then these actions should be accomplished and considered by the medical expert in providing the requested opinion.

Based on the review of this Remand and the claims folder, the following determinations should be provided in the addendum to the September 2011 medical opinion, or, if necessary, VA examination report:

(a) Determine whether the Veteran has subcutaneous tissue loss, osteoporosis, and/or bone demineralization, and, if so, whether it is at least as likely as not (50 percent or greater probability) that any of these disorders found to be present are related to exposure to cold environment exposure in service.
(b) Determine whether the Veteran has punched out erosions on the metatarsal head and phalanges, as described in the December 2008 private podiatrist's report, and, if not, provide a full explanation of the evidence reviewed and principles and methods applied in reaching that determination.

(c) In the September 2011 medical opinion, the VA physician found that the Veteran's degenerative arthritis "may be unrelated" to in-service cold exposure.  This language has been characterized as "speculative" by the Court of Appeals for Veterans Claims.  Therefore, please state whether it is "at least as likely as not" (50 percent or greater probability) or "less likely than not" that degenerative arthritis of the bilateral feet is related to cold environment exposure in service.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical opinion or examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


